Judge Owsley
delivered the opinion of the court.
The note upon which the judgment injoined by this suit was rendered, not having been proven to be given for the same services, for which an other note of $50 was given bv Benjamin Aills, and for the amount whereof a credit is claimed upon the judgment, the court below properly refused to allow the credit; and as Key appears not to have performed the services for which the note was given upon which the judgment was rendered, Aills most clearly should have a credit for the amount of services not performed, but as by the decree he has obtained that credit, the injunction was no doubt properly dissolved for the residue of the judgment.
But as he lias shewn himself entitled to relief in equity, although not to the amount of the claim asserted, the court ought to have given him a decree for cost. '
Because, therefore, cost was refused him, the decree must be reversed, and the cause remanded, for a decree to be entered according to this opinion; but as the decree is cor-reel in every other respect, each party must pay their cost jn this court.